USCA11 Case: 21-10923       Date Filed: 08/15/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-10923
                    ____________________

STACY ANTONIO SCOTT, JR.,
                                              Plaintiff-Appellant,
versus
CORIZON HEALTH, INC.,
CENDORION,
WARDEN, et al.,


                                                     Defendants,


DONALD L. PERRY,
Correctional Officer Sergeant,
JEREMIAH BRASWELL,
Correctional Officer,
USCA11 Case: 21-10923            Date Filed: 08/15/2022       Page: 2 of 4




2                         Opinion of the Court                    21-10923

ASBELTI LLORENS,
Primary Physician,
DEBRA PHILLIPS,


                                                  Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
                for the Northern District of Florida
               D.C. Docket No. 1:18-cv-00010-GRJ
                     ____________________

Before JORDAN and ROSENBAUM, Circuit Judges, and SCHLESINGER,*
District Judge.
PER CURIAM:
       Stacy Scott appeals from an order of the district court which
enforced his settlement agreement with two defendants—Correc-
tional Officers Donald Perry and Jeremiah Braswell—and granted
summary judgment in favor of two other defendants—Nurse
Debra Phillips and Dr. Asbelti Llorens. Following oral argument
and a review of the record, we affirm.



* The Honorable Harvey Schlesinger, United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 21-10923             Date Filed: 08/15/2022         Page: 3 of 4




21-10923                   Opinion of the Court                                3

       Citing Kokkonen v. Guardian Life Insurance Co., 511 U.S.
375, 378–80 (1994), Scott argues the district court lacked jurisdic-
tion to enforce the settlement agreement. His reliance on Kokko-
nen, however, is misplaced. Kokkonen holds that a federal district
court does not have inherent power to enforce a settlement agree-
ment following dismissal of the underlying action. See id. Here,
the district court enforced the settlement agreement while the ac-
tion was still pending, and our cases hold that a district court retains
jurisdiction in that scenario. See Kent v. Baker, 815 F.2d 1395,
1398–400 (11th Cir. 1987); Cia Anon Venezolana De Navegacion v.
Harris, 374 F.2d 33, 35 (5th Cir. 1967). 1
      As for Scott’s deliberate indifference claims against Dr.
Llorens, we agree with the district court’s grant of summary judg-
ment.
       There are situations in which the denial of pain medication
for a serious medical condition can constitute deliberate indiffer-
ence. See Dadd v. Anoka Cnty., 827 F.3d 749, 757 (8th Cir. 2016).
But, after Scott complained about the prescribed Ibuprofen, both
Dr. Llorens and Dr. Carlos Esquivia—the independent orthopedic
specialist—prescribed him Naproxen (though Dr. Llorens pre-
scribed it combined with Excedrin) for his pain. And Scott has not
explained what other medications Dr. Llorens should have


1 Decisions of the Fifth Circuit issued before October 1, 1981, are binding prec-
edent on this Court. See Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir.
1981) (en banc).
USCA11 Case: 21-10923        Date Filed: 08/15/2022     Page: 4 of 4




4                      Opinion of the Court                21-10923

prescribed for him. Under the circumstances, Dr. Llorens did not
act with deliberate indifference. See Adams v. Poag, 61 F.3d 1537,
1547 (11th Cir. 1995) (explaining generally a “failure to administer
stronger medication” “is a medical judgment”).
        Dr. Llorens’ decision to send Scott to Dr. Esquivia some
three weeks after the injury also did not amount to deliberate in-
difference. Dr. Llorens ordered an x-ray for Scott three days after
seeing him, and that x-ray showed a minimally-displaced fracture
and a non-displaced fracture. Five days after the x-ray was taken,
Dr. Llorens referred Scott to Dr. Esquivia (who saw him two weeks
later). Even if, as Dr. Esquivia told Scott, Dr. Llorens had misdiag-
nosed the fracture as routine, that mistake at most amounted to
negligence. See Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir.
1986) (“Whether an instance of medical misdiagnosis resulted from
deliberate indifference or negligence is a factual question requiring
exploration by expert witnesses.”).
       Finally, we reject Scott’s challenge to the grant of summary
judgment in favor of Nurse Phillips. Scott says that he was not re-
quired to pay for the medical records he requested, but he cites no
authority which supports his argument. Under the relevant stat-
ute, copies of medical records shall be provided within 10 business
days of a request “at a reasonable charge,” Fla. Stat. § 766.204(1),
and here Scott did not pay the charge of 15 cents per page.
      AFFIRMED.